TAYLOR, Presiding Judge,
specially concurring.
In this case I agree with most of the opinion of Brightmire, C.J. I agree that there has been an abuse of our judicial system and arrogance toward the institutions of our sister state of Louisiana by some of our officials and agencies. Unfortunately, the children will almost certainly be adversely affected by the unreasonable delays caused by their mother and this state’s impediment to the proper implementation of the Uniform Child Custody Jurisdiction Act, 43 O.S.1991 §§ 501 through 527. The children should be delivered to their father immediately, regardless of whether or not they are in school.